ON APPLICATION FOR REHEARING

[iPER CURIAM.
Considering the application for rehearing filed by defendant Sub Sea International, Inc., we amend our opinion dated January 16, 1996 to clarify that we reverse the trial court’s judgment casting plaintiff for defendant’s court costs in the amount of $3,179.10. Defendant is not cast in judgment for this amount, but shall bear its own cost of the trial court proceedings. Further, this case is to be remanded to the trial court for a determination of the amount of trial court costs plaintiff is entitled to recover.